MEMORANDUM **
In these consolidated appeals, Nadene and Marguerite Sammann appeal pro se from the district court’s order dismissing for failure to comply with court orders their action to set aside alleged fraudulent conveyances of federal oil and gas leases. *520We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The district court did not abuse its discretion when it dismissed the case for failure to comply with court orders after weighing the relevant five factors. See Pagtalunan v. Galaza, 291 F.3d 639, 641-44 (9th Cir.2002) (stating that district court’s dismissal for failure to comply with a court order is reviewed for an abuse of discretion; setting forth five factors to be considered).
The district court did not abuse its discretion when it denied the motion to amend the judgment because Appellants did not identify any new evidence, change in law, clear error, or manifest injustice. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993) (stating that district court’s denial of a motion to amend the judgment is reviewed for an abuse of discretion; setting forth requirements for reconsideration).
Appellants’ remaining contentions are not persuasive.
Appellants’ request for judicial notice is denied. Appellants’ motion for reconsideration of the Court’s January 7, 2007 order denying their motion to file a corrected replacement opening brief is denied. Appellants’ request for a stay of the due date for their optional reply brief is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.